AMBRO, Circuit Judge,
concurring.
I reluctantly concur in my colleagues’ outcome (overturning the jury verdict in favor of several Philadelphia police officers on Marcavage’s First Amendment claims). There seems little more the police could have done to accommodate Mr. Marca-vage’s desire to assert in public forums his point-of-view. While there are, as Judge McKee well notes, shortcomings with the jury instructions, my initial thought was that they were harmless. The problem is that errors in jury instructions should only be ignored “if a motion for a directed verdict should have been granted, or if the erroneous instruction went to an issue that is immaterial in the light of the jury’s verdict, or if it otherwise is apparent that the error could not have changed the result.” 11 Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure § 2886 (2d ed.1995) (footnotes omitted). I cannot say with certainty that this case fits into one of the above categories, and thus I recede from a dissent with the dismaying suspicion that we are remanding for retrial a case whose outcome will remain the same.